ON APPLICATION POE REHEARING.
In the original opinion we held that the allegation in the complaint that “plaintiff was put to great trouble, inconvenience, and expense in or about using and his efforts to use said place for the purposes aforesaid,” raising a crop, was a general allegation of special damage in that particular broad enough to allow proof, as an item of such expense, of the value of fertilizers bought and distributed by plaintiff over the place for the purpose of raising a crop thereon. We do not wish now to depart from that construction of the comprehensiveness of that language. — 16 Ency. Pl. & Pr. p. 390, and cases cited in notes; Knapp v. Sioux City R. Co., 71 Iowa, 41, 32 N. W. 18; Fox v. Chicago R. Co., 86 Iowa, 368, 53 N. W. 259, 17 L. R. A. 289. A defendant can well protect himself against possible surprise at the trial by demanding of plaintiff in advance a bill of particulars of the items of damage embraced within such general averments. — Mobile & Bir. R. Co. v. Worthington, 95 Ala. 598, 10 South. 839; 16 Ency. Pl. & Pr. 408; 3 Ency. Pl. & Pr. 523, and cases cited in notes.
However, we are convinced now that we erred in the original opinion, not in the construction of the comprehensiveness of the allegation mentioned, but in assuming that the allegation had reference to expenses in*483curred by plaintiff in preparing the land for cultivation before the overflow complained of, and which were rendered valueless as a result of the overflow; whereas upon proper analysis of the complaint it appears that this allegation undoubtedly has reference to, and seeks to, claim damages for such expenses- as were incurred or sustained by plaintiff in such preparation after said overflow and as a proximate consequence thereof. The expense for the fertilizers antedated the overflow, and was not, therefore, one of the consequences of it. Hence, the allegation referred to did not embrace such expense, and was not sufficient to permit proof of the value of such fertilizers destroyed by the overflow, and the lower court erred in allowing such proof. To this extent only, the original opinion is modified.
Rehearing is granted, and for the error pointed out the cause is reversed and remanded.
Reversed and remanded.